DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  Claim 22 states “Er2O3” it should be “Er2O3”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12, 15-17, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Tomita (US 2013/0059213).
As to claim 1, Tomita discloses a cathode for an air battery ([0012], discussed throughout), the cathode comprising a porous conductive material (figure 1-3 #6, [0021], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0062]-[0064], the carbon is the porous conductive material and the catalyst is the base-resistant material; also discussed throughout), the based-resistant compound having a 0 or positive Gibbs free energy, at 2V to 4.5V vs Li/Li+ at a pH of 7 to 14 ([0064], the catalyst is Y2O3). The catalyst Y2O3 are discussed within the instant specification as being within the base-resistant compound ([0069], instant specification) and fit within Chemical Formulas 1, 2 and 4 as discussed within dependent claims 8-10 below which state the base-resistant compound is the Chemical Formulas. Thus, the same material would have the same properties (see MPEP 2112.01), wherein the base-resistant compound comprises at least two or more Y and O ([0064], discussed throughout).  
As to claim 2, Tomita discloses wherein, the base-resistant compound is electrochemically stable at a pH of 9 to 14 ([0064], see MPEP 2112.01 and discussion above in claim 1). 
As to claim 3, Tomita discloses wherein, the base-resistant compound has a Gibbs free energy difference of at least 0 eV under a voltage condition of 2V to 4.5V vs Li/Li+ ([0064]; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 4, Tomita discloses wherein, the base-resistant compound is electrochemically stable with respect to lithium metal at a voltage of 2V to 4.5V vs Li/Li+ at a pH of 12 to 14 ([0064]; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 5, Tomita discloses wherein, the base resistant compound has oxidation resistance and reduction resistance with respect to lithium metal at a voltage of 2V to 4.5V vs Li/Li+ at a pH of 12 to 14 ([0064], see MPEP 2112.01 and discussion above in claim 1). 
As to claim 7, Tomita discloses wherein, the base-resistant compound comprises at least one of a binary compound or a ternary compound ([0064], discussed throughout). 
As to claim 8, Tomita discloses wherein,  the base-resistant compound is represented by Chemical Formula 1:
M1aX1b
Wherein in Chemical Formula 1, 
M1 is Y
X1 is O
0<a≤32 and 0<b≤68 ([0064], discussed throughout). 
As to claim 9, Tomita discloses wherein,  the base-resistant compound is represented by Chemical Formula 2:
M2a1X2b1
Wherein in Chemical Formula 2, 
M2 is Y
X2 is O
0<a1≤2 and 0<b≤5 ([0064], discussed throughout).
As to claim 10, Tomita discloses wherein,  the base-resistant compound is represented by Chemical Formula 4:
M3’a2’M4’ a3’X3’b2’
Wherein in Chemical Formula 4, 
M3’ is Y
X3’ is O
0<a2’≤29,  0≤a3’≤25and 0<b2’≤68 ([0064], discussed throughout).
As to claim 12, Tomita discloses a cathode for an air battery ([0012], discussed throughout), the cathode comprising a porous conductive material (figure 1-3 #6, [0021], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0062]-[0064], the carbon is the porous conductive material and the catalyst is the base-resistant material; also discussed throughout), the based-resistant compound having a 0 or positive Gibbs free energy, at 2V to 4.5V vs Li/Li+ at a pH of 7 to 14 ([0064], the catalyst is Y2O3). The catalyst Y2O3 are discussed within the instant specification as being within the base-resistant compound ([0069], instant specification) and fit within Chemical Formulas 1, 2 and 4 as discussed within dependent claims 8-10 below which state the base-resistant compound is the Chemical Formulas. Thus, the same material would have the same properties (see MPEP 2112.01), wherein the base-resistant compound comprises at least Y2O3 ([0064], discussed throughout). 
As to claim 15, Tomita discloses a lithium-air battery comprising: the cathode according to claim 1; an anode comprising lithium metal; and an electrolyte disposed between the cathode and the anode (figure 1-3, [0021] and discussed throughout). 
As to claim 16, Tomita discloses wherein, the cathode is inert in the presence of a discharge product having a pH of about 9 to about 14 ([0064], Tomita discloses the same materials as the cathode as the instant claimed invention and thus would exhibit the same properties see MPEP 2112.01 and claims above).  
As to claim 17, Tomita discloses wherein, the discharge product comprises LiOH ([0064], Tomita discloses the same materials as the battery as the instant claimed invention and thus would exhibit the same properties see MPEP 2112.01 and claims above). 
As to claim 19, Tomita discloses wherein, the cathode further comprises a porous layer, and the porous layer comprises the base resistant compound ([0021], [0062]-[0064], figures 1-3, discussed throughout). 
As to claim 22, Tomita discloses a cathode for an air battery ([0012], discussed throughout), the cathode comprising: a porous conductive material figure 1-3 #6, [0021], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0062]-[0064], catalyst), wherein the base-resistant material compound comprises at least Y2O3 ([0064], discussed throughout).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amine (US 2013/0071761), and further in view of Tomita (US 2013/0059213).
As to claim 1, Aminie discloses a cathode for an air battery ([0026], discussed throughout), the cathode comprising a porous conductive material ([0007], [00019], [0015], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0007], the carbon is the porous conductive material and the metal oxide is the base-resistant material; also discussed throughout), the based-resistant compound having a 0 or positive Gibbs free energy, at 2V to 4.5V vs Li/Li+ at a pH of 7 to 14 ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2). The metal oxides CeO2, TiO2 and ZrO2 are discussed within the instant specification as being within the base-resistant compound ([0069], instant specification). Thus, the same material would have the same properties (see MPEP 2112.01). 
Amine discloses suitable catalyst material include, but are not limited to… then give Co3O4 and Fe2O3 as catalyst for the metal air battery ([0037]). Tomita discloses a metal air battery positive electrode ([0008]) wherein the metal air battery positive electrode has a catalyst ([0062]-[0063]) and the catalyst may be Co3O4, Fe2O3 or Y2O3 ([0064]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the positive electrode catalyst Y2O3 from Tomita within Amine as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). NOTE, Y2O3 is discussed within instant specification of meeting the property requirements, and a meets the limitation of the claimed formals within claims 8-10, and is within the compounds listened in claims 12 and 22. 
As to claim 2, modified Aminie discloses wherein, the base-resistant compound is electrochemically stable at a pH of 9 to 14 ([0064], Y2O3, Tomita; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 3, modified Aminie discloses wherein, the base-resistant compound has a Gibbs free energy difference of at least 0 eV under a voltage condition of 2V to 4.5V vs Li/Li+ ([0064], Y2O3, Tomita; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 4, modified Aminie discloses wherein, the base-resistant compound is electrochemically stable with respect to lithium metal at a voltage of 2V to 4.5V vs Li/Li+ at a pH of 12 to 14 ([0064], Y2O3, Tomita; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 5, modified Aminie discloses wherein, the base resistant compound has oxidation resistance and reduction resistance with respect to lithium metal at a voltage of 2V to 4.5V vs Li/Li+ at a pH of 12 to 14 ([0064], Y2O3, Tomita; see MPEP 2112.01 and discussion above in claim 1).  
As to claim 7, modified Aminie discloses wherein, the base-resistant compound comprises at least one of a binary compound or a ternary compound ([0064], Y2O3, Tomita). 
As to claim 8, modified Aminie discloses wherein,  the base-resistant compound is represented by Chemical Formula 1:
M1aX1b
Wherein in Chemical Formula 1, 
M1 is Y
X1 is O
0<a≤32 and 0<b≤68 ([0064], Y2O3, Tomita). 
As to claim 9, modified Aminie discloses wherein,  the base-resistant compound is represented by Chemical Formula 2:
M2a1X2b1
Wherein in Chemical Formula 2, 
M2 is Y
X2 is O
0<a1≤2 and 0<b≤5 (([0064], Y2O3, Tomita.
As to claim 10, modified Aminie discloses wherein,  the base-resistant compound is represented by Chemical Formula 4:
M3’a2’M4’ a3’X3’b2’
Wherein in Chemical Formula 4, 
M3’ is Y
X3’ is O
0<a2’≤29,  0≤a3’≤25and 0<b2’≤68 ([0064], Y2O3, Tomita).
As to claim 12, modified Aminie discloses a cathode for an air battery ([0026], discussed throughout), the cathode comprising a porous conductive material ([0007], [00019], [0015], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0007], the carbon is the porous conductive material and the metal oxide is the base-resistant material; also discussed throughout), the based-resistant compound having a 0 or positive Gibbs free energy, at 2V to 4.5V vs Li/Li+ at a pH of 7 to 14 ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2). The metal oxides CeO2, TiO2 and ZrO2 are discussed within the instant specification as being within the base-resistant compound ([0069], instant specification). Thus, the same material would have the same properties (see MPEP 2112.01).
Amine is silent to wherein the base-resistant material compound comprises at least Y2O3 ([0037], discussed throughout). Amine discloses suitable catalyst material include, but are not limited to… then give Co3O4 and Fe2O3 as catalyst for the metal air battery ([0037]). Tomita discloses a metal air battery positive electrode ([0008]) wherein the metal air battery positive electrode has a catalyst ([0062]-[0063]) and the catalyst may be Co3O4, Fe2O3 or Y2O3 ([0064]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the positive electrode catalyst Y2O3 from Tomita within Amine as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). 
As to claim 13, modified Aminie discloses wherein, the cathode comprises the base-resistant compound in an amount of about 1-part weight and less than 100 parts by weight, based on 100 parts by weight of the cathode ([0040], Aminie, discussed throughout),
As to claim 14, modified Aminie discloses wherein, the air comprises between about-1 volume percent to 100 volume percent of the moisture, based on a total volume of the air ([0058], Aminie, discussed throughout). 
As to claim 15, modified Aminie discloses a lithium-air battery comprising: the cathode according to claim 1; an anode comprising lithium metal; and an electrolyte disposed between the cathode and the anode (figure 1, [0058] and [0045]; discussed throughout, Aminie). 
As to claim 16, modified Aminie discloses wherein, the cathode is inert in the presence of a discharge product having a pH of 9 to 14 ([0064], Tomita, [0007], [0037], modified Aminie discloses the same materials as the cathode as the instant claimed invention and thus would exhibit the same properties see MPEP 2112.01 and claims above). 
As to claim 17, modified Aminie discloses wherein, the discharge product comprises LiOH ([0064], Tomita; [0058], [0007] and [0037], Aminie discloses the same materials as the battery as the instant claimed invention and thus would exhibit the same properties see MPEP 2112.01 and claims above). 
As to claim 19, modified Aminie discloses wherein, the cathode further comprises a porous layer, and the porous layer comprises the base resistant compound ([0058], discussed throughout; Aminie). 
As to claim 22, modified Aminie discloses a cathode for an air battery ([0026], discussed throughout), the cathode comprising: a porous conductive material ([0007], [0009], [0015], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0007], discussed throughout).
Amine is silent to wherein the base-resistant material compound comprises at least Y2O3 ([0037], discussed throughout). Amine discloses suitable catalyst material include, but are not limited to… then give Co3O4 and Fe2O3 as catalyst for the metal air battery ([0037]). Tomita discloses a metal air battery positive electrode ([0008]) wherein the metal air battery positive electrode has a catalyst ([0062]-[0063]) and the catalyst may be Co3O4, Fe2O3 or Y2O3 ([0064]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the positive electrode catalyst Y2O3 from Tomita within Amine as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Amine (US 2013/0071761) or Tomita (US2013/0059213) as applied to claim 15 above, and further in view of Roev (US 2016/0079590).
As to claim 18, modified Amine and Tomita are silent to wherein, the electrolyte comprises a solid electrolyte. Roev discloses a lithium air battery ([0009]) wherein the electrolyte is a solid electrolyte or a liquid electrolyte or a gel electrolyte ([0065]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid electrolyte from Roev within modified Amine or Tomita as solid electrolyte can improve safety ([0007]) and as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143 I).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2013/0059213) as applied to claim 1 above.
As to claim 13 and 14, Tomita is silent to wherein, the cathode comprises the base-resistant compound in an amount of about 1-part weight and less than 100 parts by weight, based on 100 parts by weight of the cathode (claim 13) and the air comprises between about-1 volume percent to 100 volume percent of the moisture, based on a total volume of the air (claim 14). However it would have been obvious to one of ordinary skill within the art to adjust the weight of the catalyst and the moisture in the air as a mere optimization through routine experimentation as both would effect the output voltage of the cell (see MPEP 21444.05 II). 
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicants arguments , filed 11/04/2022, with respect to the rejection of claims 1-5, 7-10 and 12-22  under Amine (US 2013/0071761) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of modified Amine (US 2013/0071761) and Tomita (US 2013/0059213). Please see rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724